MUNSON, J.
The plaintiff deposited certain sums of her *496own money with the defendant in the name of Mary Kavanagh, which were credited in a book issued in the name of Mary Kavanagh and delivered to the plaintiff. Under the date on which the first of these deposits was made, the name of Mary Kavanagh appears in a book kept by the bank, in which depositors were required to sign their names when making their first deposit. It is found that the plaintiff always kept the deposit book in her possession and under her control, but it nevertheless appears that Mary Kavanagh once presented the book and drew a portion of the deposit. Some years after this, the plaintiff requested Mary Kavanagh to sign a transfer of the account to her, which she refused to do. The plaintiff brings this suit to recover the amount due on the book, and the bank defends on the ground that its contract is with Mary Kavanagh. The judgment below was for the defendant. An affirmance of this judgment might embarrass the plaintiff in the enforcement of any equitable right she may have to the deposit. The rendition of a judgment for the plaintiff would not be determinative of the defendant’s liability to Mary Kavanagh. This being the situation, the court will of its own motion reverse the judgment fro forma and remand the case, so that Mary Kavanagh may be cited in under the provisions of V. S., 4089, and the matter be disposed of in this proceeding with all possible interests represented.

Ju-dgment reversed fro forma and cause remanded.

Start, J., dissents.
Taft, J., absent in county court.